DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin (US Pub.: 2019/0044762).

As per claim 1, Lin teaches/suggests a method of generating a multi-level signal having one of three or more voltage levels that are different from one another, the method comprising: receiving input data including two or more bits (e.g. associated with receiving D0 and D1 in Fig. 3); changing a drive strength of at least one of two or more driving paths (e.g. associated with Fig. 3, ref. 305 and 310) based on the two or more bits such that a first transition time, during which an output data signal is transitioned from a first voltage level to a second voltage level, is changed (e.g. associated with Figure 2 showing the transition/rise time for 00 to 01 and 00 to 11 being similar; therefore, driving strength used for the transition of 00 to 01 would have been change when driving 00 to 11 in order to have similar transition/rise time for 00 to 01 and 00 to 11, as the transition/rise time from 00 to 11 would be shortened/changed in response to the changed driving strength); and generating the output data signal that is the multi-level signal such that the first transition time of the output data signal is changed and a second transition time, during which the output data signal is transitioned from the first voltage level to a third voltage level different from the second voltage level, is maintained (e.g. associated with maintaining the driving strength when driving 00 to 01, and changing the transition/rise time for transition 00 to 11 via changing the driving strength used for driving 00 to 10 such that the transition/rise time for 00 to 01 and 00 to 11 are similar) (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]).

As per claim 2, Lin teaches/suggests all the claimed features of claim 1 above, where Lin further teaches/suggests the method comprising wherein changing the drive strength of the at least one of the two or more driving paths includes: dividing the input data into the two or more bits; determining, based on the two or more bits, whether a first edge in which the output data signal is transitioned from the first voltage level to the second voltage level is detected; and increasing the drive strength of the at least one of the two or more driving paths such that the first transition time decreases, when the first edge is detected (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]), functionally equate to the properly communication of the multi-level signal with corresponding eye diagram shown in Figure 2.

As per claim 3, Lin teaches/suggests all the claimed features of claim 2 above, where Lin further teaches/suggests the method comprising wherein each of the two or more driving paths includes a pre-emphasis driver circuit that operates based on a respective one of two or more pre-emphasis control signals, and wherein changing the drive strength of the at least one of the two or more driving paths further includes: activating at least one of the two or more pre-emphasis control signals (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]).

As per claim 4, Lin teaches/suggests all the claimed features of claim 2 above, where Lin further teaches/suggests the method comprising wherein, as the first transition time decreases, the first transition time and the second transition time become different from each other (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]), wherein it would have been obvious that Lin further teaches/suggests the above claimed features.

As per claim 5, Lin teaches/suggests all the claimed features of claim 1 above, where Lin further teaches/suggests the method comprising wherein: the two or more bits include a first bit and a second bit that are different from each other, the two or more driving paths include a first driving path that operates based on the first bit and a second driving path that operates based on the second bit, and the output data signal has one of the first voltage level, the second voltage level, the third voltage level, and a fourth voltage level that are different from one another (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]).

As per claim 6, Lin teaches/suggests all the claimed features of claim 5 above, where Lin further teaches/suggests the method comprising wherein: the first voltage level corresponds to a lowest voltage level, and the second voltage level corresponds to a highest voltage level, and the drive strength of the at least one of the two or more driving paths is changed by activating a first pre-emphasis control signal applied to the first driving path to increase a first drive strength of the first driving path, or by activating a second pre-emphasis control signal applied to the second driving path to increase a second drive strength of the second driving path (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]).

As per claim 7, Lin teaches/suggests all the claimed features of claim 5 above, where Lin further teaches/suggests the method comprising wherein: the first voltage level does not correspond to a lowest voltage level, or the second voltage level does not correspond to a highest voltage level, and the drive strength of the at least one of the two or more driving paths is changed by activating a first pre-emphasis control signal applied to the first driving path to increase a first drive strength of the first driving path, or by activating a second pre-emphasis control signal applied to the second driving path to increase a second drive strength of the second driving path (e.g. associated with transition from 205-c to 205-b in Fig. 2)  (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]).

As per claim 8, Lin teaches/suggests all the claimed features of claim 5 above, where Lin further teaches/suggests the method comprising wherein the first bit is a least significant bit (LSB) of the input data, and the second bit is a most significant bit (MSB) of the input data (Fig. 1-3; [0017]-[0023]; [0034]; [0041]-[0043]; and [0049]-[0079]).

As per claim 9, Lin teaches/suggests all the claimed features of claim 1 above, where Lin further teaches/suggests the method comprising wherein: the two or more bits include a first bit, a second bit, and a third bit that are different from one another, the two or more driving paths include a first driving path that operates based on the first bit, a second driving path that operates based on the second bit, and a third driving path that operates based on the third bit, and the output data signal has one of the first voltage level, the second voltage level, the third voltage level, a fourth voltage level, a fifth voltage level, a sixth voltage level, a seventh voltage level, and an eighth voltage level that are different from one another (Fig. 1-6; [0017]-[0023]; [0041]-[0043]; [0049]-[0079]; and [0098]-[0105]).

As per claim 10, Lin teaches/suggests all the claimed features of claim 1 above, where Lin further teaches/suggests the method comprising wherein a third transition time, during which the output data signal is transitioned from the first voltage level to a fourth voltage level different from the second and third voltage levels, is changed (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]).

As per claim 11, Lin teaches/suggests all the claimed features of claim 1 above, where Lin further teaches/suggests the method comprising wherein the first and second voltage levels are predetermined based on a characteristic of a channel transmitting the output data signal (Fig. 1-3; [0017]-[0023]; [0029]; [0041]-[0043]; and [0049]-[0079]).

As per claim 12, Lin teaches/suggests all the claimed features of claim 1 above, where Lin further teaches/suggests the method comprising wherein: the first and second voltage levels are determined in real time based on characteristic data, and the characteristic data represents a characteristic of a channel transmitting the output data signal (Fig. 1-3; [0017]-[0023]; [0029]; [0041]-[0043]; and [0049]-[0079]).

As per claim 13, claim 13 is rejected in the same rational as claim 1 above, where Lin further teaches/suggests a method of transmitting data based on a multi-level signal having one of three or more voltage levels that are different from one another, the method comprising: generating a first output data signal that is the multi-level signal based on first input data; generating a second output data signal that is the multi-level signal based on second input data; and transmitting the first output data signal and the second output data signal through a first channel and a second channel (e.g. associated with channels 115 in Fig. 1), respectively, that are different from each other, wherein generating the first output data signal includes: receiving the first input data including two or more bits; changing a drive strength of at least one of two or more driving paths based on the two or more bits included in the first input data such that a first transition time, during which the first output data signal is transitioned from a first voltage level to a second voltage level, is changed; and generating the first output data signal such that the first transition time of the first output data signal is changed and a second transition time, during which the first output data signal is transitioned from the first voltage level to a third voltage level different from the second voltage level, is maintained (Fig. 1-3; [0017]-[0023]; [0034]; [0041]-[0043]; and [0049]-[0079]).

As per claim 14, Lin teaches/suggests all the claimed features of claim 13 above, where Lin further teaches/suggests the method comprising wherein generating the second output data signal includes: receiving the second input data including two or more bits; changing a drive strength of at least one of two or more driving paths based on the two or more bits included in the second input data such that a third transition time, during which the second output data signal is transitioned from the first voltage level to the second voltage level, is changed; and generating the second output data signal such that the third transition time of the second output data signal is changed and a fourth transition time, during which the second output data signal is transitioned from the first voltage level to the third voltage level, is maintained (Fig. 1-3; [0017]-[0023]; [0033]; [0041]-[0043]; and [0049]-[0079]), wherein it would have been obvious that Lin further teaches/suggests the above claimed features.

As per claim 15, Lin teaches/suggests all the claimed features of claim 14 above, where Lin further teaches/suggests the method comprising wherein a characteristic of the first channel and a characteristic of the second channel are substantially the same as each other (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]).

As per claim 16, Lin teaches/suggests all the claimed features of claim 13 above, where Lin further teaches/suggests the method comprising wherein generating the second output data signal includes: receiving the second input data including two or more bits; changing a drive strength of at least one of two or more driving paths based on the two or more bits included in the second input data such that a third transition time, during which the second output data signal is transitioned from a fourth voltage level different from the first voltage level to the second voltage level, is changed; and generating the second output data signal such that the third transition time of the second output data signal is changed and a fourth transition time, during which the second output data signal is transitioned from the fourth voltage level to the third voltage level, is maintained (Fig. 1-3; [0017]-[0023]; [0033]; [0041]-[0043]; and [0049]-[0079]), wherein it would have been obvious that Lin further teaches/suggests the above claimed features.

As per claim 17, Lin teaches/suggests all the claimed features of claim 16 above, where Lin further teaches/suggests the method comprising wherein a characteristic of the first channel and a characteristic of the second channel are different from each other (Fig. 1-3; [0017]-[0023]; [0033]; [0041]-[0043]; and [0049]-[0079]), wherein it would have been obvious that Lin further teaches/suggests the above claimed features.

As per claim 18, Lin teaches/suggests all the claimed features of claim 13 above, where Lin further teaches/suggests the method comprising wherein: the method is performed by a memory system that includes a memory controller and a memory device, and the first and second output data signals are generated by the memory controller (Fig. 1-3; [0017]-[0023]; [0033]; [0041]-[0043]; and [0049]-[0079]).

As per claim 19, Lin teaches/suggests all the claimed features of claim 13 above, where Lin further teaches/suggests the method comprising wherein: the method is performed by a memory system that includes a memory controller and a memory device, and the first and second output data signals are generated by the memory device (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]), wherein it would have been obvious that Lin further teaches/suggests the above claimed features.

As per claim 20, claim 20 is rejected in the same rational as claim 1 above, where Lin teaches/suggests a method of generating a multi-level signal having one of a first voltage level, a second voltage level, a third voltage level, and a fourth voltage level that are different from one another, the method comprising: receiving input data including a first bit and a second bit that are different from each other (e.g. associated with receiving of D0 and D1 from data array 365 of Fig. 3); dividing the input data into the first and second bits (e.g. associated with D0 and D1 being divided accordingly by data array path 340 in Fig. 3); determining, based on the first and second bits, whether a first edge in which an output data signal is transitioned from the first voltage level to the second voltage level is detected (e.g. associated with determining the output data (DQ) having transition/rising/falling between corresponding amplitudes 250-a to 250-d in Fig. 2 based on D0 and D1 in Fig. 3); activating at least one of a first pre-emphasis control signal and a second pre-emphasis control signal, when the first edge is detected, wherein the first pre-emphasis control signal is applied to a first driving path (e.g. associated with 305/310 in Fig. 3) that operates based on the first bit, and the second pre-emphasis control signal is applied to a second driving path (e.g. associated with 310/305 in Fig. 3) that operates based on the second bit (e.g. associated with control signaling from controller (e.g. 370 in Fig. 3; 530 in Fig. 5 and 530-a in Fig. 6) for activating corresponding pre-emphasis modules for providing output signaling eye diagram in Fig. 2), increasing a drive strength of at least one of the first and second driving paths based on at least one of the first and second pre-emphasis control signals such that a first transition time, during which the output data signal is transitioned from the first voltage level to the second voltage level, decreases (e.g. associated with pre-emphasis driver modules increasing drive strength for providing output signaling eye diagram in Fig. 2); and generating the output data (e.g. associated with DQ in Fig. 3) signal that is the multi-level signal based on the first and second driving paths such that the first transition time of the output data signal is changed and a second transition time, during which the output data signal is transitioned from the first voltage level to the third voltage level, is maintained (e.g. associated with maintaining the driving strength when driving 00 to 01, and changing the transition/rise time for transition 00 to 11 via changing the driving strength used for driving 00 to 10 such that the transition/rise time for 00 to 01 and 00 to 11 are similar as shown in Fig. 2) (Fig. 1-3; [0017]-[0023]; [0041]-[0043]; and [0049]-[0079]).


II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
  
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        May 18, 2022